Citation Nr: 1744659	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-31 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD
T. Adams, Counsel







INTRODUCTION

The Veteran had active duty service from February 2000 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the Columbia, South Carolina RO.

In the November 2013 substantive appeal, the Veteran asked to be afforded a hearing before a Veterans Law Judge at the Board.  However, the Veteran failed to appear for her hearing.  Without good cause being shown for the failure to appear, the Board finds that her hearing request has been withdrawn and that appellate review may proceed.  See 38 C.F.R. § 20.704 (d) (2016).

The issues of entitlement to service connection for a heart disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed decision, dated in January 2008, the Board denied a claim for service connection for a heart disability on the basis that there was no competent evidence establishing that the Veteran currently had a diagnosis of cardiovascular disease or a chronic heart condition.

2. The evidence received since the January 2008 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability.



CONCLUSIONS OF LAW

1. The January 2008 Board decision that denied service connection for a heart disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100(a), 20.1103 (2016). 

2. New and material evidence has been received since the January 2008 Board denial of service connection for a heart disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran most recently filed a request to reopen her claim for entitlement to service connection for a heart disability in October 2010.  At the time of her last final denial, evidence of record included service treatment records.

Since the last final denial, evidence added to the record includes an April 2012 private psychiatric report which indicates that on admission for treatment of her psychiatric disability, she had increased blood pressure on admission and had a diagnosis of tachycardia.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a heart disability is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a heart disability has been received; to this extent, the appeal is granted.

REMAND

The Veteran contends that she has a heart disability and hypertension that is related to her service.

The service treatment records reflect complaints of sharp intermittent chest pain in April 2001.

Post-service treatment records include an October 2011 which indicates a diagnosis of sinus tachycardia.  An April 2012 private psychiatric report indicates that on admission for treatment of her now service-connected psychiatric disability, she had increased blood pressure on admission and had a diagnosis of tachycardia. 

Records from the Naval Hospital Beaufort include June 2006 letter from Dr. L.J.K. in which the physician indicated that the Veteran had symptoms of frequent palpitations as well as anxiety-related symptoms which have been ongoing since service.  In a September 2007 letter, Dr. A.L.G. indicated that during active duty the Veteran had classic anxiety symptoms which included chest pain, rapid heart rate, tingling in the hands, sweating, and agitation which the physician opined were present since service.  

In March 2013, a September 2013 VA examination was scheduled to determine the nature and etiology of the Veteran's heart disability and hypertension.  In September 2013, the RO sent notification of the scheduled examination to the Veteran's address of record.  However, later that week the Veteran's attorney informed the RO of the Veteran's new mailing address.  It is unclear if notification of the examination was sent to the new mailing address.

Nonetheless, as it remains unclear whether the Veteran has a currently diagnosed heart disability or hypertension that is related to her service or to her service-connected psychiatric disability (bipolar disorder and anxiety disorder with panic attacks and depression), an examination and medical opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
The Veteran is reminded that she is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to report for a scheduled VA examination, may result in the denial of her service connection claims.  38 C.F.R. §§ 3.158, 3.655 (2016). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination to determine the nature and etiology of any heart disability and hypertension.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Is it at least as likely as not (a 50 percent probability or greater) that any current hypertension or heart disability, had its onset in or is etiologically-related to the Veteran's active duty service?

b) Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed hypertension or heart disability is (a) proximately due to or the result of the Veteran's service-connected psychiatric disorder, or is (b) aggravated or permanently worsened by his service-connected psychiatric disorder.  If it is determined that the hypertension is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The report of examination should include the complete rationale for all opinions expressed.  The examiner should address, as appropriate, the evidence which includes all in-service complaints of chest pain, June 2006 letter from Dr. L.J.K., and September 2007 letter and opinion from Dr. A.L.G.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


